On September 26, 1910, the grand jury of Harris County indicted appellant charging that on or about August 25, 1910, in said county, he "did unlawfully keep and was concerned in keeping a certain house then situate, as a bawdy house and as a house where prostitutes were permitted to resort and reside for the purpose of plying their vocation." He was convicted, fined $200 and twenty days in jail.
The court in charging the jury correctly stated the offense and defined a bawdy house and then required the jury to believe beyond a reasonable doubt that on or about the time charged the appellant did "keep a bawdy house or was concerned in keeping a bawdy house, as that term has hereinbefore been explained to you," to find him guilty, etc. The prosecution was had under article 500, Penal Code (new). The indictment clearly and properly charged the offense in the conjunctive form. The court correctly submitted the question in the disjunctive form. *Page 411 
There is no bill of exceptions in the record. Neither is there any bill of exceptions to the charge of the court in any particular, nor was any special charge requested on any subject. It has been the uniform holding of this court for many years that in misdemeanor cases as this is, this court can not and will not consider any objections to the charge of the court unless bills are taken at the time the charge is given, and special charges requested covering the point, and bills taken at the time to the refusal of the court to give such special charges. Hence, we can not consider any of appellant's objections to the charge of the court for the first time and only made in the motion for new trial. Basquez v. State, 56 Texas Crim., 329; sec. 813, subdiv. 6, White's Ann. C.C.P., p. 533, for collated cases.
The evidence showing the appellant's guilt is ample, clear and convincing. Appellant's claim, in his motion for new trial, of newly discovered evidence in no way meets the requisites therefor prescribed by law.
We have carefully considered the record and appellant's brief and authorities cited by him and are of the opinion that no error is shown that would authorize or permit this court to reverse the case. The judgment will, therefore, be affirmed.
Affirmed.
                          ON REHEARING.                          May 8, 1912.